958 A.2d 1039 (2008)
Bishop Anthonee PATTERSON, both individually and derivatively on behalf of the General Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, Petitioner
v.
The TRUSTEES OF the GENERAL ASSEMBLY OF the CHURCH OF the LORD JESUS CHRIST OF the APOSTOLIC FAITH, INC. A Pennsylvania Not-for-Profit Corporation and
Kenneth Shelton, Individually and as President of the Board of Trustees of the Trustees of the General Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, Inc., Respondents.
No. 130 EM 2008.
Supreme Court of Pennsylvania.
October 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of October, 2008, the Emergency Application for Extraordinary Relief is denied.